Teahan, J.
This matter arises out of a civil entry in the District Court of Gardner on June 15,1994 seeking damages on a daily and escalating basis for alleged noncompliance with a U.S. District Court permanent injunction. Prior to responsive pleadings the Court, sua sponte, dismissed the action for lack of jurisdiction.
The new Dist./Mun. Cts. Rules for Appellate Division Appeal are not applicable. They apply to cases entered as of July 1, 1994. The plaintiff has failed to comply with Dist/Mun. Cts. R. Civ. P., Rule 64(c).
There is no report before us. We are unable to reach any issues raised.
The appeal is dismissed.